Citation Nr: 0942293	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  04-18 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1976 to 
February 1995.  He died in March 2003.  The appellant is his 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO in Phoenix, Arizona, later 
assumed jurisdiction.

In October 2005, as support for her claim, the appellant 
testified at a hearing at the RO in Phoenix before the 
undersigned Veterans Law Judge of the Board (travel Board 
hearing).  

In May 2006, to assist in deciding this appeal, the Board 
requested a medical opinion from the Veterans Health 
Administration (VHA) concerning the cause of the Veteran's 
death.  In response, the designated specialist physician 
indicated he would like to review pertinent tissue samples or 
slides - if available.  So in June 2006 the Board, in turn, 
remanded this case to the RO via the Appeals Management 
Center (AMC) to attempt to obtain this additional evidence.


FINDINGS OF FACT

1.  The Veteran died in March 2003; his death certificate 
lists his immediate cause of death as metastatic carcinoma of 
the lung (cell type unknown).

2.  At the time of his death, the Veteran had established 
service connection for residual scars, including from an 
appendectomy and laparotomy, and for diverticulitis with a 
history of hyperplastic polyp, and plantar warts and calluses 
of the feet; he also had a pending claim for service 
connection for cancer, which he was alleging was in his lungs 
and throughout his body.

3.  The competent medical evidence of record does not 
establish that the Veteran's ultimately fatal metastatic 
carcinoma of the lung was either incurred in or aggravated by 
his military service.  

4.  A service-connected disability was neither the principal 
nor a contributory cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The Veteran's metastatic carcinoma of the lung was not 
incurred in or aggravated by his military service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the Veteran's 
death.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 
1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(k), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of letters dated in June 2005, April 2007, 
March 2008 and July 2009, the RO and AMC advised the 
appellant of the evidence needed to substantiate her claim 
and explained what evidence VA was obligated to obtain or to 
assist her in obtaining and what information or evidence she 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a 
claim, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that she submit any evidence in her 
possession that might substantiate her claim.  See 73 FR 
23353 (Apr. 30, 2008).  

It also deserves mentioning that the appellant was apprised 
of the downstream effective date element of her claim in the 
March 2008 and July 2009 letters (there is no downstream 
disability rating element in a claim for cause of death).  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Moreover, the July 2009 letter provided additional notice in 
compliance with the U.S. Court of Appeals for Veterans 
Claims' (Court's) decision in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007), which held that for dependency and 
indemnity compensation (DIC) benefits - including claims for 
cause of death, VCAA notice must include:  (1) a statement of 
the conditions, if any, for which a Veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate the DIC 
claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate the DIC claim based on a condition 
not yet service-connected.

The RO and AMC did not issue any of those VCAA notice letters 
prior to initially adjudicating the appellant's claim in 
August 2003, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  But since 
providing the required VCAA notice in June 2005, April 2007, 
March 2008 and July 2009, the RO/AMC has gone back and 
readjudicated her claim - most recently in a supplemental 
statement of the case (SSOC) issued in August 2009, including 
considering any additional evidence received in response to 
that VCAA notice.  This is important to point out because if, 
as here, there was no VCAA notice prior to the initial 
adjudication of the claim, this error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the appellant is given an opportunity to participate 
effectively in the adjudication of her claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
could conclude generally that a specific type of error is 
more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

Here, the appellant has not alleged any prejudicial error in 
the timing or content of the VCAA notice provided (or not 
provided) since the readjudication of her claim in the August 
2009 SSOC.  And, again, the fact that the RO/AMC has 
reconsidered her claim since providing all necessary VCAA 
notice in turn means the timing error in the provision of 
that notice it is ultimately inconsequential and, therefore, 
at most nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.

As for the duty to assist, the Board sees that in April 2009 
the AMC sent the appellant a letter asking that she complete 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information, to obtain confidential records from 
University Hospital in Oklahoma City, Oklahoma.  She did not 
respond to this request, however, so any tissue slides and/or 
cell blocks prepared for specimens obtained during the 
Veteran's right pneumonectomy on May 17, 2001 could not be 
obtained.  As already alluded to, at the request of the VHA 
specialist physician, the Board had remanded this case in 
June 2006 to try and obtain this evidence.

The Board also sees the AMC made several other requests on 
remand for tissue slides and/or cell blocks prepared from 
specimens obtained during the Veteran's exploratory 
laparotomy on April 1, 1987, at the U.S. Air Force Hospital, 
Castle Air Force Base, California - specifically requesting 
this evidence from Merced Pathology Medical Group in Merced, 
California.  A May 2009 letter from the Merced Pathology 
Medical Group indicates these requested tissue slides and/or 
cell blocks have been destroyed and, therefore, are 
unavailable.

Given these unsuccessful attempts by VA to obtain these 
tissue slides and/or cell blocks, the Board finds that 
additional attempts to obtain them would be futile.  See 38 
C.F.R. § 3.159(c)(1), (c)(2) and (3).  The Board is also 
satisfied there was substantial compliance with its June 2006 
remand directives in trying to obtain this additional 
evidence.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

And so, as for the duty to assist, the RO and AMC obtained or 
made reasonable attempts to obtain the Veteran's service 
treatment records (STRs), service personnel records (SPRs), 
private medical records, and VA treatment records.  Thus, as 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

II.  Cause of Death

The law provides DIC for a spouse of a Veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).



The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  
A principal cause of death is one that, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  See 38 
C.F.R. § 3.312(b).  A contributory cause of death is one that 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, rather it must be shown 
that there was a causal connection.  Id.

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of co-existing conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

To establish her entitlement to cause-of-death benefits, the 
appellant must somehow link the Veteran's death to his 
military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

According to his certificate of death, the Veteran died from 
metastatic carcinoma of the lung, cell type unknown.



At the time of his death in March 2003, the Veteran was 
service connected for residual scars, including from an 
appendectomy and laparotomy, and for diverticulitis with a 
history of hyperplastic polyp, and plantar warts and calluses 
of the feet.  He also had a pending claim for service 
connection for cancer, which he was alleging was in his lungs 
and throughout his body.

Neither the appellant nor the record suggests the Veteran's 
death was in any way attributable to his residual scars, 
including from the appendectomy and laparotomy, or as a 
result of his diverticulitis with history of hyperplastic 
polyp or plantar warts and calluses of the feet, for which, 
as mentioned, he was service connected upon his death.  
Hence, the Board finds that his death was not caused by or 
substantially or materially contributed to by any of these 
service-connected disabilities.  See 38 C.F.R. § 3.312(a).

The appellant is asserting, instead, that the Veteran's 
terminal metastatic lung cancer was attributable to his 
military service because a benign mass was noted in service.  
See 38 U.S.C.A. § 1310.  Hence, in order for her to establish 
her claim, the evidence must show this alleged cause-and-
effect linkage between his military service and ultimately 
fatal metastatic cancer.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303(a), 3.312(a).  Unfortunately, though, 
there is no such evidence.

Service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic conditions, including lung cancer (a type of 
malignant tumor), will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).



Concerning the purported relationship between the Veteran's 
death and his military service, as mentioned, in May 2006 the 
Board requested and received an opinion from a VHA medical 
specialist regarding any potential relationship between the 
extraluminal fibrotic mass that was excised during service in 
April 1987 and his ultimately fatal metastatic lung cancer.  
The Board had asked this specialist to characterize the 
neoplasm that caused the Veteran's death in March 2003 as to 
its histopathology and most probable primary site.  The Board 
also had requested that this specialist provide an opinion as 
to the likelihood the mass that was surgically excised in 
April 1987 was etiologically or in any other way related to 
the fatal neoplasm that caused the Veteran's death.

In response to the Board's inquiry, the VHA specialist 
requested to review tissue samples or slides prepared from 
the preserved tissue samples for complete evaluation.  He 
also requested to review tissue samples of the mass and 
comparison for complete evaluation.  And so, the Board 
requested that the AMC attempt to obtain this additional 
evidence on remand for consideration from the surgical 
specimens obtained during the exploratory laparotomy at the 
U.S. Air Force Hospital, Castle Air Force Base, California, 
on April 1, 1987, and the right pneumonectomy at University 
Hospital, Oklahoma City, Oklahoma, on May 17, 2001.  On 
remand, the AMC made reasonable and exhaustive, 
but unsuccessful attempts, to locate this additional 
evidence.

Absent an opportunity to review these tissues or slides for 
evaluation, the VHA specialist indicated it was his opinion 
that the inflammatory pericolonic mass excised during service 
in April 1987 was unrelated to the Veteran's subsequent 
lung tumor (terminal cancer).



The Board therefore finds that the competent medical evidence 
of record does not establish that the Veteran's ultimately 
fatal metastatic carcinoma of the lung was incurred in or 
aggravated by his military service - inasmuch as the 
commenting VHA medical specialist has declined to link the 
terminal lung cancer to the mass excised during service.  So 
service connection for the Veteran's terminal metastatic 
carcinoma of the lung is not warranted, post mortem.  A 
service-connected disability did not cause or contributed 
substantially or materially to his death and was not in any 
way etiologically linked to his military service or to any 
service-connected disability.  Because, for the reasons and 
bases discussed, the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of his death, the benefit-of-the-doubt doctrine 
does not apply and her claim must be denied.  38 U.S.C. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for the cause of the 
Veteran's death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


